          Case 1:15-cr-10271-WGY Document 179-1 Filed 10/07/19 Page 1 of 2
            Other Child Pornography Prosecutions – District of Massachusetts

         Case                    Number of Files1                 Guidelines        Sentence
United States v.            Thousands of videos and still     151 – 188 months   84 months
Stefanidakis,               images
10-cr-10174-WGY
United States v. Lunt,                                        151 – 188 months   96 months
10-cr-10175-GAO
United States v.                                              151 – 188 months   60 months
MacKinnon,
10-cr-10227-RWZ
United States v. Roy,       6 videos                          70 – 87 months     18 months
10-cr-10267-DPW
United States v.                                              51 – 63 months     18 months
Follett,
10-cr-10316-GAO
United States v.                                              41 – 51 months     3 months
Bhavsar,
10-cr-40018-FDS
United States v.                                              63 – 78 months     30 months
Jepsen,
11-cr-10047-DPW
United States v.                                              87 – 108 months    30 months
Bilotta,
11-cr-40006-FDS
United States v. Wood,      24 videos and 27 still images     97 – 121 months    37 months
10-cr-40025-FDS
United States v.                                              51 – 63 months     5 years of
Proulx,                                                                          probation
11-cr-10274-JLT
United States v.                                              78 – 97 months     Time served
Saunders,
11-cr-10285-DPW
United States v.            Over 600 still images             97 – 120 months    49 months
Edmunds,
11-cr-10295-NMG
United States v.                                              97 – 120 months    5 years of
Reardon,                                                                         probation
11-cr-10325-JLT
United States v.                                              97 – 120 months    18 months
Doherty,
11-cr-10328-DJC
United States v. Teves,                                       97 – 120 months    5 years of
11-cr-10351-JLT                                                                  probation
United States v. Rita,                                        70 – 87 months     5 years of
12-cr-10045-MLW                                                                  probation

1
    This information is included where it is publicly available.
       Case 1:15-cr-10271-WGY Document 179-1 Filed 10/07/19 Page 2 of 2
          Other Child Pornography Prosecutions – District of Massachusetts

United States v.                                        97 – 121 months    12 months and
Cannon,                                                                    1 day
12-cr-10130-RWZ
United States v.                                        97 – 121 months    12 months and
Corbett,                                                                   1 day
12-cr-10168-RWZ
United States v.                                        70 – 87 months     24 months
Richardson,
12-cr-10209-JLT
United States v. Starr,   2,900 videos and 100,000 still 78 – 97 months    42 months
12-cr-30036-WGY           images
United States v. Andre,   1,799 images and 29 videos of 97 – 120 months    24 months
13-cr-10267-DPW           child pornography; 315
                          images and 3 videos of child
                          erotica
United States v. St.      32,595 images and videos       97 – 120 months   18 months
Pierre,
13-cr-10271-RWZ
United States v.          Approximately 2,300 still     135 – 168 months   84 months
Garner,                   images and 1,100 videos
13-cr-10274-PBS
United States v.                                        360 – 480 months   60 months
Hager,
13-cr-10335-RWZ
United States v.          “Millions” of still images    78 – 97 months     60 months
Paterson,
14-cr-10133-WGY
United States v.          Over 800 still images         135 – 168 months   120 months
Lorenz,
14-cr-30007-WGY
United States v. Lynch,                                 168 – 210 months   72 months
15-cr-10014-RGS
United States v. Tran,                                  97 – 121 months    60 months
16-cr-10010-PBS
United States v.                                        87 – 108 months    24 months
Rainey,
16-cr-40020-TSH
United States v.                                        210 – 262 months   84 months
Chaplis,
17-cr-40031-TSH
